Exhibit 32 HMN FINANCIAL, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of HMN Financial, Inc. (the "Company") on Form 10-Q for the period ended June 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Bradley Krehbiel, Chief Executive Officer/President and Principal Executive Officer of the Company, and I, Jon Eberle, Senior Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August 7, 2014 /s/ Bradley Krehbiel Bradley Krehbiel Chief Executive Officer/President (Principal Executive Officer) /s/ Jon Eberle Jon Eberle Senior Vice President/Chief Financial Officer (Principal Financial Officer)
